DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a first dose regulation” in the preamble and recites “specifying a dose regulation” in line 6 which renders the claim indefinite. However, the claim fails to recite a limitation directed to the dose regulation includes the first dose regulation. As currently written, a dose regulation is specified and is different from the first dose regulation. The claim fails to particularly point out whether or not the first dose regulation is part of the claimed invention and whether the first dose regulation is the same as the specified dose regulation. The Examiner has interpreted “a dose regulation” as different from “a first dose regulation”. Claims 2-3, 5-6, 10, 14, 16 and 18 are rejected by virtue of their dependency. 
Regarding claim 4, the limitation “a second dose regulation” renders the claim indefinite because the claim fails to state whether the dose regulation includes a second dose regulation.  Independent claim 1 recites that a dose regulation is specified but fails to recite that the dose regulation has a first dose regulation and a second dose regulation. As currently written, claim 1 defines one dose regulation. Claim 4 fails to recite that the dose regulation further comprises a second dose regulation. Therefore, the claim fails to particularly point out whether or not the second dose regulation is part of the claimed dose regulation. The Examiner has interpreted the limitation as “the dose regulation”. 
Regarding claim 7, the limitation “a second dose regulation” renders the claim indefinite Independent claim 1 recites that a dose regulation is specified but fails to recite that the dose regulation has a first dose regulation and a second dose regulation. As currently written, claim 1 defines one dose regulation. Claim 7 fails to recite that the dose regulation further comprises a second dose regulation. Therefore, the claim fails to particularly point out whether or not the second dose regulation is part of the claimed dose regulation. As currently written, the step of specifying the dose regulation is not required since the term “if” is used. The claim fails to particularly point out whether or not the condition occurs. See MPEP 2114.04 II Contingent limitations. The Examiner has interpreted the limitation as “the dose regulation” and interpreted “if” as “when”. 
Regarding claim 8, the claim recites the limitation "the first dose regulation is specified" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite a limitation directed to “specifying the first dose regulation”. Independent claim 1 recites specifying a dose regulation but fails to define the dose regulation includes the first dose regulation. As currently written, the step of specifying the dose regulation is not required since the term “if” is used. The claim fails to particularly point out whether or not the condition occurs. See MPEP 2114.04 II Contingent limitations. The Examiner has interpreted the limitation as “the dose regulation ” and has interpreted “if” as “when”. 
Regarding claim 9, the limitation “wherein the dose regulation is switched over automatically as a function of a radiation dose of a person” renders the claim indefinite. The claim fails to state whether or not the method further comprises a switching step. Independent claim 1 recites specifying the dose regulation but fails to recite a limitation directed to a step of switching the dose regulation. Claim 9 fails to define what the dose regulation is being switched over to. Therefore, the claim fails to particularly point out whether or not the switching step is part of the claim invention. 
Regarding claim 11, the limitation “specifying the dose regulation manually if a preliminary target dose falls in the difference range” renders the claim indefinite. As currently written, the step of specifying the dose regulation manually is not required since the term “if” is used. The claim fails to particularly point out whether or not the condition occurs. See MPEP 2114.04 II Contingent limitations. The Examiner has interpreted “if” as “when”. Claims 12-13 are rejected by virtue of their dependency. 
Regarding claim 15, the limitation “a second dose regulation” renders the claim indefinite. The claim relies upon claim 3 which relies upon claim 1.  Independent claim 1 recites that a dose regulation is specified but fails to recite that the dose regulation has a first dose regulation and a second dose regulation. As currently written, claim 1 defines one dose regulation. Claim 3 recites a limitation directed to a first dose regulation but fails recite the dose regulation has a first and second dose regulation. Claim 7 fails to recite that the dose regulation further comprises a second dose regulation. Therefore, the claim fails to particularly point out whether or not the second dose regulation is part of the claimed dose regulation. The Examiner has interpreted the limitation as “the dose regulation”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fält (U.S. 2016/0196406).
Regarding claim 1, as best understood:
Fält discloses a method for specifying radiation doses of a person for an examination with a medical X-ray device, including a first dose regulation, the method comprising: 
specifying X-ray parameters of an X-ray examination based upon patient information ([0041], human exposure models; [0044]-[0046], human exposure model and patient specific model); and 
specifying a dose regulation of the X-ray examination as a function of the X-ray parameters specified ([0044] and [0066], dose rates based on model) and at least one of a limit value for deterministic radiation damage ([0129], deterministic effect from a dose limit) and a guide value for stochastic effective doses ([0126], stochastic risk dose).
Regarding claim 2, as best understood:
Fält discloses the method of claim 1, wherein the specifying of the dose regulation ([0044] and [0066], dose rates based on model) includes specifying a preliminary target ([0126], set of tissue or organ) at least based upon at least one of patient information ([0126], dose rates based on patient anatomical body parts), X-ray parameters ([0042], X-ray parameters) and an examination duration of an X-ray examination, wherein the specifying of the dose regulation takes place as a function of a comparison of the preliminary target dose with at least one of a limit value for deterministic radiation damage ([0129], deterministic dose limit) and a guide value for stochastic effective doses ([0128], dose value compared to stochastic dose).
Regarding claim 3, as best understood:
Fält discloses the method of claim 1, wherein the first dose regulation is configured to reduce stochastic effective doses of a person ([0167], radiation minimization),at least as a function of an item of patient information ([0126], dose rates based on patient anatomical body parts).
Regarding claim 4, as best understood:
Fält discloses the method of claim 1, wherein the dose regulation is configured to avoid deterministic radiation damage to a person ([0129], user is notified of deterministic effects when dose is above threshold; [0145], calibration of radiation; [0167], radiation minimization), at least as a function of a limit value for deterministic radiation damage ([0129], deterministic dose limit).
Regarding claim 5, as best understood:
Fält discloses the method of claim 1, further comprising: 
specifying a guide value for stochastic effective doses of a person ([0126], stochastic risk factors calculated) based upon various target groups ([0126], stochastic risk factors based on organ or set of tissue).
Regarding claim 6, as best understood:
Fält discloses the method of claim 1, further comprising: 
specifying a guide value for stochastic effective doses ([0126], stochastic risk factors calculated), at least as a function of at least one of a preliminary target dose, an item of patient information ([0126], stochastic risk factors based on organ or set of tissue) and a frequency of a radiation exposure.
Regarding claim 7, as best understood:
Fält discloses the method of claim 1, wherein the dose regulation is specified when a preliminary target dose lies above a limit value for deterministic radiation damage ([0129], deterministic effect and threshold limit; [[0167], radiation minimization).
Regarding claim 8, as best understood:
Fält discloses the method of claim 1, wherein the dose regulation is specified when a preliminary target dose lies below a guide value for stochastic effective doses ([0126], stochastic risk factors based on organ or set of tissue; [0167], radiation minimization).
Regarding claim 9, as best understood:
Fält discloses the method of claim 1, wherein the dose regulation is switched over automatically as a function of a radiation dose of a person ([0073], dosage setting switched).
Regarding claim 10, as best understood:
Fält discloses the method of claim 1, wherein a limit value for deterministic radiation damage and a guide value for stochastic effective doses amount to a same value ([0126], stochastic and deterministic effects determined for the same dose).
Regarding claim 14, as best understood:
Fält discloses the method of claim 2, wherein the first dose regulation is configured to reduce stochastic effective doses of a person ([0167], radiation minimization),at least as a function of an item of patient information ([0126], dose rates based on patient anatomical body parts).
Regarding claim 15, as best understood:
Fält discloses the method of claim 3, wherein the dose regulation is configured to avoid deterministic radiation damage to a person ([0129], user is notified of deterministic effects when dose is above threshold; [0145], calibration of radiation; [0167], radiation minimization), at least as a function of a limit value for deterministic radiation damage ([0129], deterministic dose limit).
Regarding claim 16, as best understood:
Fält discloses the method of claim 2, further comprising: 
specifying a guide value for stochastic effective doses of a person ([0126], stochastic risk factors calculated) based upon various target groups ([0126], stochastic risk factors based on organ or set of tissue).
Regarding claim 17:
Fält discloses a medical X-ray device, comprising:
 a controller ([0058], control box and computer), configured to 
specify X-ray parameters of an X-ray examination based upon patient information ([0041], human exposure models; [0044]-[0046], human exposure model and patient specific model); and
 specify a dose regulation of the X-ray examination as a function of the X-ray parameters specified ([0044] and [0066], dose rates based on model) and at least one of a limit value for deterministic radiation damage ([0129], deterministic effect from a dose limit) and a guide value for stochastic effective doses ([0126], stochastic risk dose).
Regarding claim 18:
Fält discloses a non-transitory computer program product ([0058], control box and computer programmable), directly loadable into a memory of a programmable computing unit of a medical X-ray device ([0058], control box and computer), storing program code segments to carry out the method of claim 1 (as rejected above) when the program code segments are executed in the computing unit of the medical X-ray device.
Regarding claim 19:
Fält discloses the medical X-ray device of claim 17, wherein the controller is further configured to calibrate processes and parameters within the medical X-ray device with one another and to process digital data ([0167]-[0168], radiation reduction and calibration process for radiation metrics).
Regarding claim 20:
Fält discloses the medical X-ray device of claim 17, further comprising:
 an interface to access data from at least one of a network, a server and a cloud.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fält (U.S. 2016/0196406) in view of Inuga (U.S. 2008/0317205).
Regarding claim 11, as best understood:
Fält discloses the method of claim 1.
However, Fält fails to disclose wherein a limit value for deterministic radiation damage and a guide value for stochastic effective doses differ from one another and define a difference range, the method further comprising: specifying the dose regulation manually when a preliminary target dose falls in the difference range.
Inuga teaches wherein a limit value for deterministic radiation damage ([0042], reference dose) and a guide value for stochastic effective doses ([0052] and [0089], max cumulative dose) differ from one another define a difference range, the method further comprising: 
specifying the dose regulation manually when a preliminary target dose falls in the difference range ([0063], [0067], and [0073], operator selects dose manually based on dose limits).
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine the dose regulation method of Fält with the dose control taught by Inuga in order to prevent patients from being overexposed to excessive radiation by controlling the dose (Inuga; [0002]-[0009]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, as best understood:
The combination of Fält and Inuga discloses the method of claim 11, wherein the dose regulation is specified manually by way of a prediction model (Fält; [0044]-[0047], radiation metrics based on model), which takes into consideration at least one of a frequency of a radiation exposure, a radiation dose of preceding radiation exposures and an item of patient information (Fält; [0045], patient anatomy).
Regarding claim 13, as best understood:
The combination of Fält and Inuga discloses the method of claim 11, wherein the dose regulation is specified manually by way of intelligent algorithms (Fält; [0079]-[0088], dose reduction based on calculations), taking into consideration at least one of a frequency of a radiation exposure, a radiation dose of preceding radiation exposures and an item of patient information (Fält; [0077], based on patient thickness).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fält (U.S. 2016/0196406) in view of Reiner (U.S. 2009/0279672).
Regarding claim 20:
Fält discloses the medical X-ray device of claim 17, further comprising:
 an interface ([0058], computer and mobile device).
However, Fält fails to disclose an interface to access data from at least one of a network, a server and a cloud.
Reiner teaches an interface (Fig. 1, 101) to access data from at least one of a network (Fig. 1, 220), a server (Fig. 1, 120) and a cloud.
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine the dose control system of Fält with the interface taught by Reiner. One would have been motivated to make such combination in order to increase efficiency and reduce examination time by improving user access. Therefore, it would have been obvious to combine the dose control system of Fält with the interface taught by Reiner to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884